DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a divisional of application 15/578,746 (now US 10,980,751) filed 1 December 2017 which is a national stage entry of PCT/EP2016/061551 filed 23 May 2016. Acknowledgement is made of the Applicant’s claim of domestic priority to foreign application IN2843CHE2015 filed 5 June 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
Claims 1-3 and 7-13 are pending.
Claims 1-3 and 7-13 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haksar et al. (WO 2014/032741 A1).
	The Applicant claims, in claim 1, a composition comprising 1) a core a) comprising an active ingredient and a water-insoluble polymer (2-50%), 2) a coating layer b) above the core a) comprising a salt of alginic acid (5-85%) and 3) a coating layer above layer b) comprising an anionic (meth)acrylate copolymer (10-75%) polymerized from a (meth)acrylate monomer mixture comprising 5-75% of (meth)acrylate monomer with an anionic group. In claim 1, when the amount of polymerized monomers with anionic groups in coating layer c) is 5-40% by weight of total polymerized monomers, the amount of alginic acid in b) and copolymer in c) combined is at least 50% and when the amount of polymerized monomers with anionic groups in coating layer c) is 40-75% by weight of total polymerized monomers, the amount of alginic acid in b) and copolymer in c) combined is at least 60%. In claim 2, the composition further comprises an additional coating layer comprising the water-insoluble polymer over the core. Claim 3 narrows the water insoluble polymer. In claims 7-8, the salt of alginic acid has a viscosity of from 30-720 cP and is selected from a list of alginates. Claim 9 requires the composition to be wherein not more than 10% of the active ingredient is released under in vitro conditions at pH 1.2 over 2 hours in a medium with and without ethanol. Claim 10 requires the release to be less than 60% after 4 hours and at least 60% after 6-10 hours. In claim 11, the composition comprises up to 80% of at least one excipient. Claim 12 is a process for producing the composition of claim 1 comprising forming the core and applying the inner coating layer and the outer coating layer in the form of dispersions or solutions. Claim 13 is a sustained release gastric resistant composition that is also alcohol resistant wherein the composition comprises the composition of claim 1.
	Haksar teaches a gastric resistant pharmaceutical or nutraceutical composition with resistance against the influence of alcohol (abstract). Said composition comprises a core comprising an active ingredient and any binding agent, examples being lactose or cellulose (i.e. a water-insoluble polymer such as microcrystalline cellulose) (abstract; pg 7, ¶4- pg 8, ¶1). Above the core is a coating layer comprising a salt of alginic acid, such as sodium alginate, wherein the amount of inner coating layer is from 2-90% in relation to the core and the amount of salt of alginic acid is 40-60% (pg 8, ¶2- pg 9, ¶7). The salts of alginic acid have a viscosity of 30-720 cP (pg 20, ¶1). Below the inner core may be a subcoat directly on the core (pg 8, ¶5). The composition of Haksar comprises an outer coating located on the inner coating and comprises one or more polymers comprising anionic side groups such as EUDRAGIT L100-55 in 30-50% (pg 9, ¶8- pg 11, ¶4). To be sure, the instant specification identifies EUDRAGIT L100-55 as comprising 50% by weight of a suitable (meth)acrylate copolymer (see specification at pg 11, lns 23-29). It is noted that when AVICEL (MCC) is used as a binding agent, it is present in the core in an amount of 24.9% (1.75 mg in a tablet core weighing a total of 7.03 mg). The function of the coating layers is to control the release of the active ingredient that is in or on the core (pg 8, ¶3). Regarding additional excipients, the inner and/or outer coating layers can comprise up to 60% by weight of acceptable excipients (pg 27, ¶2). In regard to claim 9, Haksar teaches the dissolution conditions include a 2-hour acid stage followed by a 45-minute buffer stage (pg 43). Haksar teaches acceptance criteria of less than 10% drug release after 2 hours, with or without alcohol, where the ethanol content is up to 40 %. (e.g., pgs 44-51; pgs 99-129; claims 6, 7, 15). Preparation of the core can be done by wet or dry granulation, direct compression, or extrusion followed by applying the inner and outer coating layers in the form of an aqueous dispersion in spray processes (pg 27, ¶4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the elements required by the instant claims into one or more embodiments that fall within the instant claims, as suggested by Haksar, and produce the instant invention. The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Haksar does not provide any motivation to select this specific combination of core, binding agent, and coating layers comprising the required polymers, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of core, binding agents, actives, coating layers, and polymers in the coating layers from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
Regarding the ranges of the instant claims, Haksar teaches broad ranges for the core, coating layers, and the polymers in said coating layers. The ranges of Haksar appear to encompass and/or overlap with those of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal weight percentages needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the respective weight percentages would have been obvious at the time of Applicant's invention.

Claim 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haksar et al. (WO 2014/032741 A1) in view of Hellmig et al. (Journal of Gastroenterology and Hepatology 21 (2006) 1832-1838).
See above for a description of claims 1-3, 7-9, and 11-13. Claim 10 requires the release of the active to be less than 60% after 4 hours and at least 60% after 6-10 hours under in vitro conditions at pH 1.2 over 2 hours in a medium (buffered at pH 6.8 or pH 7.4).
Haksar, as applied supra, is herein applied for the same teachings in its entirety in regards to the teaching of a composition comprising a core, a binding agent, an inner coating comprising alginate, and an outer coating comprising an anionic (meth)acrylate copolymer. Haksar teaches the dissolution conditions include a 2 hour acid stage followed by a 45-minute buffer stage (pg 43). Haksar teaches acceptance criteria of less than 10 % drug release after 2 hours, with or without alcohol, where the ethanol content is up to 40% (pgs 44-51; pgs 99-129; cl. 6, 7, 15). Moreover, it is taught that an effective protection against the influence of ethanol should prevent an undesired increase of active agent in the stomach, thus providing motivation for the dosage form of Haksar to pass through the stomach prior to releasing active agent (pg 3, ¶1).
Haksar does not teach a release profile wherein the release of the active is less than 60% after 4 hours and at least 60% after 6-10 hours.
Hellmig teaches the half gastric emptying time (T1/2) for solids is about 143.6 minutes, however the curve shows some solids in the stomach after about 250 minutes as well (pg 1833, Table 2; pg 1834, Fig 1B).
Due to the desire in Haksar to avoid active dumping in the stomach and the fact that solids remain in the stomach up to about 250 minutes after entering, it would have been prima facie obvious to modify the enteric and gastric coatings of Haksar so that the dosage form has minimal release in the first 4 hours after ingestion. Once the solids are known to be past the harmful stomach, which is around 4 hours, it would have been obvious for the immediate release core of Haksar to release in to the body. To achieve this desired gastric resistance, the skilled artisan would have found it obvious to adjust the amounts and types of enteric coating layers but to also still maintain the desired ethanol resistance imparted onto the dosage by the salt of alginic acid and the outer (meth)acrylate copolymer layers. The resulting composition would have minimal (less than 10%) active release for the first 4 hours followed by an immediate release of the drug after the 4 hour mark, reading on instant claims 9-10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,980,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘751 claims require all the limitations of the instant claims in a slightly narrower context. The ‘751 claims require a specific core polymer and dissolution rate but still read on the genus of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613